Name: Commission Regulation (EC) NoÃ 489/2005 of 29 March 2005 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1785/2003 as regards determining the intervention centres and the taking over of paddy rice by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product;  prices;  consumption;  economic geography;  agricultural policy
 Date Published: nan

 30.3.2005 EN Official Journal of the European Union L 81/26 COMMISSION REGULATION (EC) No 489/2005 of 29 March 2005 laying down detailed rules for implementing Council Regulation (EC) No 1785/2003 as regards determining the intervention centres and the taking over of paddy rice by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Articles 6(3) and 7(5) thereof, Whereas: (1) Regulation (EC) No 1785/2003 defines the standard quality of paddy rice for which the intervention price is fixed. (2) In order to encourage the production of good quality rice, the intervention criteria should be strengthened. An increase in milling yields, and a simultaneous reduction in the tolerance of yields that deviate from the basic yield are the most effective ways of promoting quality rice production and ensuring the quality of the rice stored by the intervention agencies. This is also the occasion to remove certain obsolete varieties from the list of varieties contained in Annex II to Commission Regulation (EC) No 708/98 of 30 March 1998 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and price increases and reductions to be applied (2). (3) To ensure the satisfactory management of intervention, a minimum quantity should be fixed for each offer. However, provision should be made for setting a higher limit so that account can be taken of the trading customs and conditions pertaining on the wholesale market in some Member States. (4) Paddy rice whose quality does not permit suitable use or storage should not be accepted for intervention. When fixing the minimum quality, particular consideration should be given to weather conditions in the rice-growing areas of the Community. In order to allow uniform lots to be taken over; it should be specified that a lot is to be made up of the same rice variety. (5) Regulation (EC) No 1785/2003 lays down that the intervention price is fixed for paddy rice of a specific standard quality and that, if the quality of the rice offered for intervention differs from that standard quality, the intervention price is adjusted by applying price increases or reductions. (6) For the application of the price increases and reductions, account should be taken of the basic characteristics of the paddy rice, thereby allowing an objective assessment of its quality to be made; assessing the moisture content, the milling yield and grain defects, using simple and effective methods, meets this requirement. (7) Regulation (EC) No 1785/2003 limits the quantity that can be bought in by the intervention agencies to 75 000 tonnes per marketing year. In order to allocate this quantity fairly, the quantities for each producer Member State should be fixed, taking account of the national base areas fixed by Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (3) and the average yield set out in Annex VII to that Regulation. (8) To make the intervention scheme as simple and efficient as possible, offers should be submitted to the intervention centre closest to the place where the goods are stored and provisions on the costs of their transport to the store where the intervention agency takes them over should be laid down. (9) The checks to ensure that the requirements on the weight and quality of the goods offered are complied with should be precisely laid down; a distinction must be made between, on the one hand, acceptance of the goods offered after the quantity and compliance with the minimum quality requirements have been checked and, on the other hand, fixing the price to be paid to the applicant after the necessary tests have been carried out to identify the precise characteristics of each lot based on representative samples. (10) Specific provisions applying to cases where goods are taken over in the applicants stores should be laid down; in such cases reference should be made to the applicants stock accounts, subject to additional checks to ensure that the intervention agencys requirements on taking over are complied with. (11) As the provisions of this Regulation replace those of Commission Regulations (EC) No 708/98 and (EC) No 549/2000 determining the rice intervention centres (4), those Regulations should be repealed. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Intervention centres The intervention centres referred to in Article 6(2) of Regulation (EC) No 1785/2003 shall be those listed in Annex I to this Regulation. Article 2 Buying in by the intervention agency 1. During the buying-in period fixed in Article 7(1) of Regulation (EC) No 1785/2003, any holder of a lot of at least 20 tonnes of paddy rice harvested in the Community shall be entitled to offer such rice to the intervention agency. A lot shall be made up of rice of the same variety. The Member States may set the minimum quantity of the lot referred to in the first subparagraph at a higher level. 2. Where a lot is delivered in several loads (by lorry, barge, railway wagon, etc.) each load must comply with the requisite minimum characteristics laid down in Article 3, Article 12 notwithstanding. Article 3 Requisite minimum characteristics 1. To be accepted for intervention, paddy rice shall be of sound and fair merchantable quality. 2. Paddy rice shall be considered of sound and fair merchantable quality if: (a) it is free of odour and does not contain live insects; (b) its moisture content does not exceed 14,5 %; (c) the milling yield is not more than five points below the basic yields listed in Annex II.A; (d) the percentage of miscellaneous impurities, the percentage of rice grains of other varieties and the percentage of grains that are not of unimpaired quality as defined in Annex III to Regulation (EC) No 1785/2003, do not exceed the maximum percentages set out in Annex III to this Regulation, by type of rice; (e) the level of radioactivity does not exceed the maximum levels permitted by Community legislation. 3. For the purposes of this Regulation, miscellaneous impurities means foreign matter other than rice. Article 4 Price increases and reductions The price increases and reductions provided for in Article 7(2) of Regulation (EC) No 1785/2003 shall apply to the intervention price for paddy rice offered for intervention by multiplying it by the sum of the established percentage increases or reductions, as follows: (a) where the moisture content of the paddy rice exceeds 13 %, the percentage reduction in its intervention price shall be equal to the difference between the percentage moisture content of the paddy rice offered for intervention, measured to one decimal place, and 13 %; (b) where the milling yield of the rice differs from the basic milling yield for the variety concerned as set out in Part A of Annex II hereto, the price increases and reductions to be applied to each rice variety shall be as shown in Part B of Annex II; (c) where the defects in the grains of paddy rice exceed the permitted tolerances for the standard quality of paddy rice, the percentage reduction to be applied to the intervention price shall be as set out in Annex IV, by type of rice; (d) where the percentage of miscellaneous impurities in the paddy rice exceeds 0,1 %, it shall be bought in with a reduction in the intervention price of 0,02 % for each additional 0,01 % difference; (e) where a lot of paddy rice is offered for intervention for a particular variety but includes grains of other varieties exceeding 3 %, the lot shall be bought in with a 0,1 % reduction in the intervention price for each additional 0,1 % difference. Article 5 Quantities eligible for intervention With effect from the 2004/2005 marketing year, the quantities of paddy rice eligible for intervention for each year shall be divided into a tranche specific to each producer Member State (tranche 1), as set out in the table in Annex V, and a common tranche for the entire Community made up of the quantities not allocated in tranche 1 (tranche 2). Article 6 Traders offers 1. All offers for sale into intervention shall be made in writing, and sent preferably by e-mail, to an intervention agency, using the form drawn up by it. To be eligible, the offers for tranches 1 and 2 must be presented between 1 and 9 April and 1 and 9 June respectively. 2. The offer shall include the following information: (a) name of applicant; (b) place of storage of the rice offered; (c) quantity offered in accordance with Article 2; (d) variety; (e) main characteristics, including overall yield and whole-grain milling yield; (f) year of harvest; (g) minimum quantity of the offer, below which the offer is deemed by the applicant not to stand; (h) the intervention centre for which the offer is made; (i) proof that the applicant has lodged a security of EUR 50 per tonne of paddy rice, or EUR 20 per tonne of paddy rice for producers or producer groups who have met the requirements of Commission Regulation (EC) No 1709/2003 (5); (j) the declaration that the product is of Community origin, indicating the production region; (k) the pesticide treatments carried out, specifying the doses used. 3. All offers shall be made to the intervention agency of the producer Member State in respect of the intervention centre in that Member State which is nearest to where the paddy rice is held when the offer is made. For the purposes of this Regulation, the nearest intervention centre means the centre in the producer Member State to which the paddy rice can be delivered at least expense. 4. Once submitted, an offer may not be altered or withdrawn. 5. Where an offer is ineligible, the intervention agency shall inform the relevant trader of that fact within 10 working days of the offers submission. Article 7 Award of quantities 1. No later than the first working day in May, the competent authority in the Member State shall examine whether or not the total quantity offered for tranche 1 exceeds the available quantity. Where there is an overrun, it shall apply a coefficient, to six decimal places, for awarding the quantities. This coefficient shall be set at the highest possible value, to ensure (given the minimum quantity of each offer) that the total quantity awarded is equal to or less than the available quantity. Where there is no overrun, the award coefficient shall be 1. Where appropriate, the unused quantity, or the difference between the available quantity and the total quantity awarded, shall be added to the quantity fixed for tranche 2. The competent authority in the Member State shall inform the Commission of the value of the award coefficient, the total quantity awarded and the quantity unused and carried over to tranche 2, no later than the day following the date indicated in the first subparagraph. The Commission shall make this information available to the public on its website as quickly as possible. No later than the second day following the date given in the first subparagraph, the competent authority in the Member State shall notify the applicant that the offer has been accepted for an awarded quantity equal to the quantity offered multiplied by the award coefficient. However, if this quantity is below the minimum quantity indicated in the offer, it shall be reduced to 0. 2. For tranche 2, the Member States shall inform the Commission, no later than the first working day in July, of the quantities offered with, where appropriate, the specified minimum quantities. This notification shall be made electronically using the model in Annex VI. It must be made even if no quantity of rice has been offered. The Commission shall collect all the offers presented in the Member States and shall examine whether or not the total quantity offered exceeds the quantity available. Where there is an overrun, it shall apply a coefficient, to six decimal places, for awarding the quantities. This coefficient shall be set at the highest possible value, to ensure (given the minimum quantity of each offer) that the total quantity awarded is equal to or less than the available quantity. Where there is no overrun, the award coefficient shall be 1. No later than the third working day after publication of the award coefficient in the Official Journal of the European Union, the competent authority in the Member State shall notify the applicant that the offer has been accepted for an awarded quantity equal to the quantity offered multiplied by the award coefficient. However, if this quantity is below the minimum quantity indicated in the offer, it shall be reduced to 0. 3. The security referred to in paragraph 6(2)(i) shall be released proportionately to the quantity offered but not awarded. For the quantity awarded, it shall be released in its entirety once 95 % of the quantity has been delivered in accordance with Article 9. Article 8 Transport costs 1. The costs of transporting the goods from the depot where they are stored at the time the offer is submitted to the nearest intervention centre shall be borne by the applicant. 2. If the intervention agency does not take the paddy rice over at the nearest intervention centre, the additional transport costs shall be borne by the intervention agency. 3. The costs referred to in paragraphs 1 and 2 shall be established by the intervention agency. Article 9 Delivery 1. The intervention agency shall fix the date and intervention centre of delivery and shall notify the applicant of both forthwith. These conditions may be appealed no later than two working days from the receipt of the notification. 2. Delivery to the intervention centre must occur not later than the end of the third month following receipt of the offer and in any case not later than 31 August of the current marketing year. In the case of staggered deliveries, the last part of the lot must be delivered in accordance with the first subparagraph. 3. The intervention agency shall take the goods over in the presence of the applicant or his/her duly authorised agent. Article 10 Taking-over by the intervention agency 1. The rice offered shall be taken over by the intervention agency where the minimum quantity and characteristics laid down in Articles 2 and 3 have been established by the intervention agency or its agent for the goods delivered to the intervention store, in accordance with Article 12. 2. The quantity delivered shall be established by weight in the presence of the applicant and a representative of the intervention agency, who must have no relationship to the applicant. The storekeeper may represent the intervention agency. 3. In this case the intervention agency shall itself carry out a check within 30 days of the completion of delivery. The weight at least must be checked, using volumetric measurement. If, having used the volumetric method referred to in the first subparagraph, the weight is less than 6 % below the quantity recorded in the storekeepers accounts, the storekeeper shall bear all the costs relating to the missing quantities established as such in a subsequent weighing compared to the weight recorded in the accounts at taking over. If, having used the method referred to in the first subparagraph, the weight is more than 6 % below the quantity recorded in the storekeepers accounts, the goods shall be immediately weighed. The weighing costs involved shall be borne by the storekeeper if the weight established is less than the weight recorded in the accounts. In the opposite case, the intervention agency shall bear the weighing costs. Article 11 Taking-over at the applicants warehouse 1. The intervention agency can take the paddy rice over at the place where it is stored when the offer is submitted rather than at the intervention centre nominated by the applicant. In this case the goods taken over must be stored separately from other goods. The date of taking over shall coincide with the date on which the minimum characteristics listed in the take-over record referred to in Article 14 have been noted. 2. Where take-over is carried out under the conditions laid down in paragraph 1, the quantity can be established on the basis of the stock accounts  drawn up to professional specifications and in accordance with the intervention agencys requirements  provided that: (a) the accounts show:  the weight recorded by weighing, carried out not more than 10 months previously,  the quality characteristics at the time of weighing, the moisture content in particular,  any transsilages,  and the processing carried out; (b) the storekeeper declares that the lot offered corresponds in every detail to the information in the accounts. The weight to be recorded shall be the weight entered in the accounts, adjusted as appropriate to take account of any difference between the moisture content established at weighing and the content established on the basis of the representative sample. However, the intervention agency shall carry out a volumetric check within 30 days of the date of taking over. Any difference between the quantity weighed and the estimated quantity using the volumetric method must not be more than 6 %. If, having used the volumetric method referred to in the third subparagraph, the weight is less than 6 % below the quantity recorded in the storekeepers accounts, the storekeeper shall bear all the costs relating to the missing quantities established as such in a subsequent weighing compared to the weight recorded in the accounts at taking over. If, having used the method referred to in the third subparagraph, the weight is more than 6 % below the quantity recorded in the storekeepers accounts, the storekeeper shall immediately weigh the rice. The storekeeper shall bear the weighing costs if the weight thus established is less than the weight as recorded. The EAGGF shall bear the costs in the opposite case. Article 12 Verification of quality requirements 1. With a view to verifying the requisite quality requirements under Article 3 for accepting the rice into intervention, samples shall be taken by the intervention agency in the presence of the applicant or his/her duly authorised agent. Three representative samples, each weighing a minimum of one kilogram, shall be collected. One each shall go to: (a) the applicant, (b) the store where take-over is to take place, (c) the intervention agency. To make up the representative samples, the number of individual samples to be taken shall be obtained by dividing the quantity of the lot on offer by 10 tonnes. Each individual sample shall weigh the same. The representative samples shall be made up of the sum of the individual samples, divided by three. The requisite quality requirements shall be verified using the representative sample intended for the store where take-over is to take place. 2. Where rice is taken over outside the applicants store, representative samples shall be taken of each part-delivery (by lorry, barge, railway wagon) under the conditions laid down in paragraph 1. Before its entry into the intervention store the examination of each part-delivery can be restricted to a check of the moisture content and impurity level and verification that no live insects are present. However, if it later becomes apparent when the check is finalised that a part-delivery does not satisfy the minimum quality requirements, the lot shall be refused for take over. The entire lot must be withdrawn. The applicant shall bear the costs of this operation. If the intervention agency in a Member State is able to check all the minimum quality requirements for each part-delivery before it enters the store, it shall refuse take-over of any part-delivery that fails to satisfy these requirements. 3. Where take-over occurs at the applicants store, as provided for in Article 11, checking shall be based on a representative sample of the lot offered under the conditions laid down in paragraph 1. The check should establish that the goods comply with the minimum quality requirements. Should this not be the case, the lot shall not be taken over. Article 13 Establishing the rices characteristics 1. Where the goods are accepted, once the examination under Article 12 has been carried out the precise characteristics of the goods shall be identified with a view to establishing the price to be paid to the applicant. This price shall be established for the lot offered on the basis of the weighted average of the test results on the representative samples as defined in Article 12. The test results shall be notified to the applicant in the take-over record provided for in Article 14. 2. Should the applicant contest the result of the test carried out to determine the price under paragraph 1, a laboratory approved by the competent authorities shall carry out a further, detailed analysis of the characteristics of the goods using a new representative sample made up equally of samples held by the applicant and the intervention agency. In the case of part-deliveries of the lot offered, the result shall be obtained from the weighted average of the findings of the analyses of the new representative samples of each part-delivery. The result of these analyses shall be final and shall decide the price to be paid to the applicant. The cost of carrying out these new analyses shall be borne by the losing party. Article 14 Take-over record A take-over record shall be drawn up by the intervention agency for each lot. The applicant or his/her agent can be present when the record is being drawn up. It shall indicate: (a) the date on which the quantity and the minimum characteristics were verified; (b) the variety and the weight delivered; (c) the number of samples taken to make up the representative sample; (d) the physical and qualitative characteristics noted. Article 15 Establishing the price to be paid to the applicant and payment 1. The price to be paid to the applicant shall be that fixed in accordance with Article 7(2) of Regulation (EC) No 1785/2003 for goods delivered not unloaded to the storage depot and valid on the date fixed as the first day of delivery, account being taken of the price increases and reductions provided for in Article 4 and the provisions of Article 8 of this Regulation. Where the rice is taken over at the applicants store pursuant to Article 11, the price to be paid shall be established on the basis of the intervention price valid on the date the offer is accepted, adjusted by the applicable price increases and reductions, and reduced by the most advantageous transport costs between the place where the paddy rice is taken over and the nearest intervention centre, and by the costs of removal from storage. Such costs shall be determined by the intervention agency. 2. Payment shall be made between the 32nd and 37th day following the day of taking over referred to in Article 10(1) or Article 11(1). Where Article 13(2) applies, payment shall be made as soon as possible after the results of the last test are notified to the applicant. Where applicants must submit an invoice before they can be paid and where this invoice is not submitted within the time limit laid down in the first subparagraph, payment shall be made within five working days of the actual submission of the invoice. Article 16 Monitoring the stored rice Operators storing the products bought in on the intervention agencys behalf shall regularly monitor their presence and their state of preservation and shall inform the agency forthwith of any problems in this regard. The intervention agency shall check the quality of the stored product at least once a year. Sampling for this purpose can be done during the annual inventory required by Commission Regulation (EC) No 2148/96 (6). Article 17 Checking the level of radioactive contamination The rice shall be monitored for radioactive contamination only if the situation so requires and for the necessary period. Where necessary, the duration and scope of checks shall be determined in accordance with the procedure referred to in Article 26(2) of Regulation (EC) No 1785/2003. Article 18 National rules The intervention agencies shall, where necessary, adopt additional take-over procedures and conditions, compatible with the provisions of this Regulation, to take account of any special conditions prevailing in the Member State to which they belong. Article 19 Repeal Regulations (EC) No 708/98 and (EC) No 549/2000 are hereby repealed. Article 20 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 98, 31.3.1998, p. 21. Regulation as last amended by Regulation (EC) No 1107/2004 (OJ L 211, 12.6.2004, p. 14). (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (4) OJ L 67, 15.3.2000, p. 14. Regulation as last amended by Regulation (EC) No 1091/2004 (OJ L 209, 11.6.2004, p. 8). (5) OJ L 243, 27.9.2003, p. 92. (6) OJ L 288, 9.11.1996, p. 6. ANNEX I INTERVENTION CENTRES 1. Greece Regions Name of centre Central Greece Volos Lamia Messolongi Larissa Elassona Macedonia Skotoysa Drymos Platy Provatas Pyrgos Thessaloniki Yannitsa Peloponnese Messini 2. Spain Regions Name of centre AragÃ ³n Ejea de los Caballeros GraÃ ±Ã ©n Catalonia Aldea-Tortosa Valencia Albal-Silla Sueca Cullera Murcia Calasparra Extremadura Don Benito Montijo Madrigalejo AndalucÃ ­a Coria del RÃ ­o Las Cabezas de San Juan La Puebla del RÃ ­o Los Palacios VÃ ©jer de la Frontera Navarre Tudela 3. France Departments Name of centre Bouches-du-RhÃ ´ne Arles Port-Saint-Louis-du-RhÃ ´ne Gard Beaucaire Saint-Gilles French Guiana Mana (Saint-Laurent-du-Maroni) 4. Italy Regions Name of centre Piedmont Vercelli Novara Cuneo Turin Alessandria Biella Veneto Rovigo Lombardy Pavia Mantua Milan Lodi Emilia-Romagna Piacenza Parma Ferrara Bologna Ravenna Reggio Emilia Sardinia Oristano Cagliari 5. Hungary Regions Name of centre Northern Great Plain Karcag Southern Great Plain Szarvas 6. Portugal Regions Name of centre Beira Litoral Granja do Ulmeiro Ribatejo Mora Fronteira Alentejo Cuba Ã vora ANNEX II A. BASIC MILLING YIELD Description of variety Whole-grain yield (%) Overall yield (%) Argo, Selenio, Couachi 66 73 Alpe, Arco, Balilla, Balilla GG, Balilla Sollana, Bomba, Bombon, Colina, Elio, Flipper, Frances, Lido, Riso, Matusaka, Monticili, Pegonil, Sara, Strella, Thainato, Thaiperla, Ticinese, Veta, Leda, Mareny, Clot, Albada, Guadiamar 65 73 Ispaniki A, Makedonia 64 73 Bravo, Europa, Loto, Riva, Rosa Marchetti, Savio, Veneria 63 72 Tolima 63 71 Inca 63 70 Alfa, Ariete, Bahia, Carola, Cigalon, Corallo, Cripto, Cristal, Drago, Eolo, Girona, Gladio, Graldo, Indio, Italico, Jucar, Koral, Lago, Lemont, Mercurio, Miara, Molo, Navile, Niva, Onda, Padano, Panda, Pierina, Marchetti, Ribe, Ringo, Rio, S. Andrea, Saturno, Senia, Sequial, Smeraldo, Star, Stirpe, Vela, Vitro, Calca, Dion, Zeus 62 72 Strymonas 62 71 Anseatico, Baldo, Belgioioso, Betis, Euribe, Italpatna, Marathon, Redi, Ribello, Rizzotto, Rocca, Roma, Romanico, Romeo, Tebre, Volano 61 72 Bonnet Bell, Rita, Silla, Thaibonnet, L 202, Puntal 60 72 Evropi, Melas 60 70 Arborio, Blue Belle, Blue Belle E, Blue Bonnet, Calendal, Razza 82, Rea 58 72 Maratelli, Precoce Rossi 58 70 Carnaroli, Elba, Vialone Nano 57 72 Axios 57 67 Roxani 57 66 Pygmalion 52 71 Unnamed varieties 64 72 B. PRICE INCREASES AND REDUCTIONS RELATING TO MILLING YIELD Yield of whole-grain milled paddy rice Price increases and reductions per yield point Above the basic yield 0,75 % increase Below the basic yield 1 % reduction Overall yield of milled paddy rice Price increases and reductions per yield point Above the basic yield 0,60 % increase Below the basic yield 0,80 % reduction ANNEX III MAXIMUM PERCENTAGES REFERRED TO IN ARTICLE 3(2)(D) Grain defects Round-grain rice CN code 1006 10 92 Medium and long-grain A CN codes 1006 10 94 and 1006 10 96 Long-grain B CN code 1006 10 98 Chalky grains 6 4 4 Grains striated with red 10 5 5 Spotted and stained grains 4 2,75 2,75 Amber grains 1 0,50 0,50 Yellow grains 0,175 0,175 0,175 Miscellaneous impurities 1 1 1 Rice grains of other varieties 5 5 5 ANNEX IV PRICE REDUCTIONS FOR DEFECTIVE GRAINS Grain defects Percentage of defective grains resulting in a reduction in the intervention price Percentage reduction (1) applicable to the additional discrepancy beyond the lower limit Round-grain rice CN code 1006 10 92 Medium and long-grain A CN codes 1006 10 94 and 1006 10 96 Long-grain B CN code 1006 10 98 Chalky grains from 2 % to 6 % from 2 % to 4 % from 1,5 % to 4 % 1 % for each additional 0,5 % discrepancy Grains striated with red from 1 % to 10 % from 1 % to 5 % from 1 % to 5 % 1 % for each additional 1 % discrepancy Spotted and stained grains from 0,50 % to 4 % from 0,50 % to 2,75 % from 0,50 % to 2,75 % 0,8 % for each additional 0,25 % discrepancy Amber grains from 0,05 % to 1 % from 0,05 % to 0,50 % from 0,05 % to 0,50 % 1,25 % for each additional 0,25 % discrepancy Yellow grains from 0,02 % to 0,175 % from 0,02 % to 0,175 % from 0,02 % to 0,175 % 6 % for each additional 0,125 % discrepancy (1) Each discrepancy is calculated from the percentage of defective grains, to the second decimal place. ANNEX V TRANCHE 1 REFERRED TO IN ARTICLE 5 Member State Tranche 1 Greece 4 674 t Spain 20 487 t France 4 181 t Italy 40 764 t Hungary 307 t Portugal 4 587 t ANNEX VI INFORMATION TO BE CONTAINED IN THE NOTIFICATION REFERRED TO IN ARTICLE 7(2) Member State: ¦. Offer number Quantity offered (t) Minimum quantity (t) 1 2 3 4 5 6 7 8 etc. Address for electronic transmission of information in accordance with Article 7(2):AGRI-INTERV-RICE@CEC.EU.INT